Citation Nr: 9930784	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-19 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant apparently was a member of the New York Air 
National Guard from 1953 to 1956.  He was subsequently served 
on active duty in the Army from March 1957 to March 1958.  
(The Army service dates were verified by the National 
Personnel Records Center (NPRC) in January 1998).  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied entitlement to service connection for 
degenerative arthritis of the L5-S1 apophyseal joints due to 
a back injury. 

When the appellant filed his VA Form 9 (Appeal to the Board) 
in October 1998, he indicated that he wished to appear before 
a Member of the Board via a videoconference hearing at the 
RO.  In December 1998, the appellant sent a letter to the RO 
in which he withdrew his request for a Travel Board hearing 
because he was unable to travel to St. Petersburg due to his 
need for kidney dialysis.  

The Board notes that the appellant's representative, in the 
June 1999 informal hearing presentation, raised the issue of 
entitlement to service connection for a kidney disorder.  The 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The evidence does not show that the veteran has a chronic 
back disorder that was related to any in-service occurrence 
or event.

3.  The veteran has not submitted competent evidence of a 
chronic back disorder that is related to any in-service 
occurrence or event.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for a low back disorder.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The evidence 
in this case shows no conclusive evidence of the existence of 
any residuals of an appendectomy and denial of the claim 
could be warranted on the basis that the claim is not well-
grounded because there is no current disability, i.e., there 
is no pathology associated with the claimed appendectomy 
scar.  Furthermore, there is no medical evidence of record 
demonstrating the existence of any appendectomy scar or any 
showing that said surgery occurred while the appellant was in 
service.

Review of the evidence of record indicates that the appellant 
has claimed that he sustained a low back disorder during his 
military duties, and that he has continued to have pathology.  
It has been indicated that some service medical records are 
unavailable.  It is not clear that the appellant filled out 
forms sent to him in an attempt to obtain the service medical 
records.  He was treated for low back pathology in August 
1954, when he was given a rub down and was returned to duty.  
There is no other clinical indication that the appellant was 
treated in the 1950's.  The appellant has reported treatment, 
but he is not competent to make the medical nexus.  See 
Espiritu, supra.

The record contains statements from two doctors.  One noted 
that although there were no records available, he recalled 
treating the veteran in the 1960's for degenerating discs and 
back spasms.  It is unclear how the physician came to this 
recollection.  In any event, this statement does not relate 
the back disorder to service.  Likewise, the record contains 
a statement from a chiropractor, which reports treatment of 
the veteran from 1973 to 1980 for low back pain.  Again, it 
is unclear how this information was ascertained.  Also, as 
with the other opinion, it is not indicated that the back 
pain for which treatment was rendered was related to service.

The appellant has also reported treatment in the 1980's by a 
physician whose records are reportedly unavailable.  He has 
recently been diagnosed with disc and other pathology by the 
VA.  Nothing in those records relates the currently diagnosed 
back pathology to service.

The National Personnel Records Center (NPRC), and the New 
York National Guard have been contacted and were unable to 
produce additional records.  The veteran was mailed two forms 
to fill out to assist in locating records.  Those records 
were apparently not returned, as there is no indication that 
the documents were returned and sent to the NPRC.  The RO has 
indicated that information was received that had the records 
been at the NPRC at the time of the accidental fire, they 
would have been destroyed. 

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  This case is devoid of evidence that the 
appellant had a chronic low back disorder in service or that 
he has any clinically significant residuals of any injury 
now.  Although a lay witness is competent under the law to 
describe symptoms he has observed or experienced, he is not 
competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service, as this requires 
medical expertise.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. at 93.  In the absence of 
competent medical evidence demonstrating that the appellant 
currently has residuals of a low back injury incurred in 
service his claim for service connection is not well-
grounded.  

Thus, the claim for service connection for residuals of a low 
back injury must be denied as not well-grounded since there 
must be competent evidence not only of a current disability 
(a medical diagnosis), but also of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  The Court has 
also stated that a claim must be accompanied by supporting 
evidence and an allegation is not enough; such medical 
evidence has not been submitted in this case.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its Statement of the Case (SOC) and rating 
action.  Thus, the Board concludes that the notice required 
in Robinette has been satisfied.  Moreover, there is no 
indication that there are any available records which would 
make the claim well-grounded.

Since the appellant has failed to present competent medical 
or historical evidence that his claim of suffering a chronic 
low back disability is plausible, that is, he has failed to 
present medical evidence that links the current back 
pathology to service or show that he currently suffers from 
any related residuals, the claim for service connection for 
residuals of a back injury must be denied as not well-
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

The claim for service connection for the residuals of a back 
injury is denied as the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

